Per Curiam,
The single question in this case is, whether the court below erred in refusing to take off the judgment of nonsuit.
A careful consideration of the evidence has led us to the conclusion that the unfortunate and much to be regretted injury suffered by the plaintiff was accidental rather than the result of •either his own or the defendant company’s negligence. The testimony introduced for the purpose of showing that it was due to the defendant company’s negligence was insufficient to justify •the submission of that question to the jury, and hence there was no error in refusing to take off the judgment of nonsuit. There is nothing in the case that calls for further comment.
Judgment affirmed.